DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 14 May 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 16-21 and 23-30 are pending.
Claim 22 is canceled.
Claims 16, 28 and 30 are currently amended.
Specification and Drawings:
Amendments to the specification (abstract) have been submitted.
Amendments to the drawings have not been submitted.
Applicant’s amendment and corresponding arguments (page 7, II. Objection to the Drawings) filed 14 May 2021, with respect to the objection to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments (page 7, III. Objection to the Abstract) filed 14 May 2021, with respect to the objection to the abstract of the disclosure have been fully considered and are persuasive.  The objection to the abstract of the disclosure set forth in the previous Office action has been withdrawn. 

Allowable Subject Matter
Claims 16-21 and 23-30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 16: claim 16 has been amended to incorporate the subject matter of now canceled claim 22 which was indicated as being directed to allowable subject matter in the previous Office action.  
The combination of structural limitations and their functional relationship to one another is what makes the claimed subject matter of amended claim 16 allowable over the prior art.  Claim 16 includes the limitation:
“wherein the first folding rollers define a C-shaped arrangement, a gap being defined between opposite ends of the C-shaped arrangement, the at least one second folding roller being arranged at the gap of the C-shaped arrangement.”
This limitation is not taught or suggested by the prior art.  
The closest relevant prior art is considered to be Paltrinieri et al. (EP 1172299) (hereinafter Paltrinieri).  In the relevant prior art to Paltrinieri, the first rollers (23) define a C-shaped arrangement and there is a gap defined between opposite ends of the C-shaped arrangement, but the at least one second folding roller (22) is not arranged at the gap of the C-shaped arrangement.  Additionally, it would not have been obvious for a skilled artisan to have relocated the at least one second folding roller at the gap of the C-shaped arrangement in the Paltrinieri guiding device since the at least one second roller is spaced a longitudinal distance away from the first rollers and there is no reason to relocate the at least one second roller to be arranged at the gap of the C-shaped .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 May 2021